DETAILED ACTION
1.	Claims 1 and 4-6 of U.S. Application 17/401952 filed on September 28, 2022 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Terminal Disclaimer filed on September 28, 2022 has been used to overcome the prior Non-Statutory Double Patent Rejection in reference to U.S. Application 17/401998.  Terminal Disclaimer has been accepted.
4.	Regarding the prior 35 U.S.C 112b rejection of claim 4 regarding antecedent basis, the applicant states (on pages 4-5 in the arguments filed on September 28, 2022) that the claims have been amended to overcome this rejection.  The examiner respectfully disagrees and points out that no amendments to the claims have been presented and therefore the rejection has been maintained.
5. 	Regarding the prior objections to claims 1 and 5, the applicant states (on pages 4-5 in the arguments filed on September 28, 2022) that the claims have been amended to overcome the objections.  The examiner respectfully disagrees and points out that no amendments to the claims have been presented and therefore the objections have been maintained.


Claim Objections
6.	Claims 1 and 5 are objected to because of the following informalities:  
Claim 1, line 3, “the metal wire” should be -- the conductive metal wire --.
Claim 1, line 14, “the metal wire” should be -- the conductive metal wire --.
Claim 1, line 18, “a second switch” should be -- the second switch --.
Claim 1, line 21, “a third switch” should be -- the third switch --.
Claim 1, line 25, “the metal sphere” should be -- the conductive metal sphere --.
Claim 5, line 2, “the cylindrical metallic sheet” should be – the cylindrical conductive metal sheet --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the thin metal wire" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the conductive metal wire --.
Allowable Subject Matter
9.	Claims 1, 5 and 6 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Primary Examiner, Art Unit 2834